DETAILED ACTION
This communication is responsive to the application and claim set filed October 13, 2021.  Claims 1-12 are currently pending.
Claims 1-8 are REJECTED for the reasons set forth below.
Claims 9-12 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to KR 10-2020-0133188, filed October 15, 2020.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
In each instance, appropriate correction is required.
Regarding claim 2, to avoid confusion, the phrase “… a titanium molar ratio of trialkylaluminum/Ziegler-Natta catalyst…” should be “… a molar ratio of trialkylaluminum/titanium in the Ziegler-Natta catalyst ….”

Regarding claim 4, to avoid confusion, the phrase “… a titanium molar ratio of dialkylaluminum hydride/Ziegler-Natta catalyst… ” should be “… a molar ratio of dialkylaluminum hydride/titanium in the Ziegler-Natta catalyst ….”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0215077) in view of Lee et al. (US 2010/0036067).
Regarding claim 1, Singh teaches a process for the polymerization of propylene in which propylene is contacted with a Ziegler-Natta catalyst system comprising a Ziegler-Natta catalyst, a triethylaluminum co-catalyst, and an external electron donor.  (paras. [0093], [0094].)  The resulting polypropylene formed via contact with exemplar Cat. No. 316 has a xylene solubility content of 2.1 wt.% (see Table 5), which is within the claimed range.
The difference between the exemplar polymerization of Singh and claim 1 is that Singh uses only a trialkylaluminum co-catalyst, rather than the recited trialkylaluminum and dialkylaluminum hydride co-catalyst combination.  However, such co-catalysts are known in the art.  For example, Lee teaches the polymerization of olefins in the presence of a Ziegler-Natta catalyst system in which mixtures of organoaluminum compounds (as well as trialkylaluminum) are identified as useful co-catalysts.  (para. [0053].)  In particular, Lee identifies Al(C4H9)2H (a dialkylaluminum hydride) and Al(C8H17)3 (a trialkylaluminum) as a useful co-catalyst mixture.  (Id.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the co-catalyst mixture of Lee in place of the triethylaluminum in the polymerization of Singh with the predictable result of forming a catalyst system that facilitates the polymerization of propylene because Lee identifies both triethylaluminum and the co-catalyst mixture as useful co-catalysts.  (See MPEP 2143(I)(B).)

Regarding claims 2 and 4, Singh, as modified by Lee, is silent as to the relative amount of trialkylaluminum and titanium in the catalyst system.  However, it is known that co-catalysts in Ziegler-Natta polymerization systems affect the Ti active sites (and therefore polymerization rates) of the catalyst.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
In this instance, the general conditions – a combination of trialkylaluminum and dialkylaluminum hydride co-catalysts – are known in the art.  One of ordinary skill could have, via routine experimentation, determined the optimum relative amounts of each co-catalyst, as doing so involves only a change of proportions.

Regarding claim 3, Cat. No. 316 comprises Mg in the amount of 18.6 wt.% and Ti in the amount of 3.2 wt.%.  (Table 4.)  Both of these values are within the claimed ranges.

Regarding claim 5, Singh, as modified by Lee, teaches Al(C4H9)2H as the dialkylaluminum hydride, but does not specify the particular isomer.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried the small number of isomers (i.e., n-butyl, i-butyl, and sec-butyl) with the reasonable expectation of forming a useful catalyst system.  (See MPEP 2143(I)(E).)

Regarding claims 6 and 7, Singh teaches a process of the polymerization of propylene in which the reaction components (catalyst, co-catalyst, external donor, hydrogen, and monomer) are added to a reactor, and the propylene monomer is polymerized at a temperature of 70°C for 1 hr.  (para. [0094].)  To the extent the addition order of components in the polymerization process of Singh differs from the recited addition order, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious.).)  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the addition of components set forth in Singh in the order recited in claim 6.

Regarding claim 8, the polymerization process of Singh is carried out at a pressure lower than the recited pressure.  Further, Singh more generally teaches a solution polymerization pressure that is lower than the recited pressure.  (See para. [0075].)  However, in general, polymerization reactions proceed faster at higher pressures.  As such, the polymerization pressure would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed pressure cannot be considered critical.  Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the polymerization pressure in the process of Singh, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 10, Singh, as modified by Lee, is silent as to the endothermic peak characteristics displayed by the recited polypropylene.  Many factors influence polymerization processes and the resulting polymers prepared therefrom.  These include reaction conditions and nature of polymerization.  The process of Singh is similar to that of the present claims (similar catalyst systems), but the processes are not identical.  While it is possible that the polypropylene of Singh possesses these properties, there is no teaching or suggestion indicating that these properties would necessarily or inherently be present, and one of ordinary skill in the art would not necessarily conclude that they are present.  Simply put, there is no proper scientific or logical basis for making an inherency of properties type argument, such that Singh, as modified by Lee, would bar patentability of the present claims.

Regarding claims 11 and 12, the recited activity (parts of catalyst or catalyst component per part of resulting polypropylene) is much higher than that of the catalyst of Singh.  For example, the polypropylene produced by Cat. No. 316 is lower by a factor of at least 10 (0.02 parts catalyst per 100 parts polypropylene), and there is no teaching or suggestion that the activity may be increased.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763